Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1 and 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kono (US 4217127) in view of Nioh (US 4353709) and Bedetti (WO 2005097309).
	Regarding claims 1, 3-4, and 6-7, Kono teaches a fluid bed granulation process of urea (abstract) comprising the steps of providing a fluid bed of particulate material comprising granules of urea and urea seeds (col. 7 In. 30-35); feeding an input flow of atomized liquid urea to said process (col. 7 In. 15-20); feeding a flow of seeds to the fluid bed to promote the growth of granules and maintain the fluidized mass (col. 7 In. 15-34); and taking a flow of solid granules as output of the process (col. 12 In. 25-36).
	Kono teaches the feed rate of seeds being a minor portion of the input feed of urea (See Table 1, 1.5 kg/hr seeds and 13.77 kg/hr 80% urea solution). Furthermore, Nioh teaches the ratio of melt dropped as droplets to melt sprayed is between 1:4 to 4:1, which includes ratios wherein the melt of the seeds is a minor portion of the input feed of urea. Kono teaches the diameter of the granules being in the range of 1.2 to 10 times greater than the diameter of the seeds (i.e. when d=l, 1.2<D<10) (col. 14 In. 
	As discussed above Kono teaches both the seed particles and the atomized liquid made of urea. Kono teaches the urea seed particles can be prepared by any conventional method for making solid urea particles (col. 6 In. 65-68), but does not explicitly teach that the urea seed particles and atomized liquid are from the same urea source material, i.e. a first portion of said input flow is fed directly to the fluid bed and a second portion of said input flow is used to generate said flow of seeds. However, Nioh teaches a process of granulating urea wherein the same urea source fluid is provided as a melt for solidification of seed particles in a prilling tower and as a spray for growing of the large sized granules from the formed seed particles (abstract, Example col. 5, col. 6 In. 8-10). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Kono to include a division of the urea feed to the process for seed production in a prilling tower followed by growth fluid spraying, as is suggested by Nioh, because Nioh teaches urea feed can be divided for both seed production in a prilling tower and granule spray coating and one of ordinary skill in the art would have had a reasonable expectation of predictably obtaining the granules of Kono with Nioh's combination seed production and granulation process.

	Regarding claim 5, Kono teaches the output flow is taken as the final product and does not teach that further screening and separation of waste granules is required (col. 12 In. 27-49).

2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kono (US 4217127) in view of Nioh (US 4353709) and Bedetti (WO 2005097309) as applied to claims 1 and 3-7 above, and further in view of Kim (Kim, Manufacture and Characteristics of Pastilles and Their Coating by Crystallization Process, Dissertation, 12/15/2003, pg. 1-120).
	Regarding claim 2, The combined references teach solidification of the melt by prilling as discussed with regards to claim 1. The combined references do not explicitly teach solidification of the droplets by cooling on a conveyor belt to obtain solid pastilles; however, pastillation by cooling liquid droplets on a conveyor belt is a known alternative to prilling in seed particle production (see Kim pg. 3 first para, and pg. 25 3rd para.). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the prilling of the combined references with conveyor belt solidification, as is suggested by Kim, because Kim teaches conveyor belt solidification is a known alternative to prilling and one of ordinary skill in the art would have had a reasonable expectation of predictably obtaining the seed particles of the combined references with a cooled conveyor belt method.
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.
Applicant argues a monodispersed product with uniform shape is advantageously obtained which is more valuable product obtainable through the processes of the relied-upon references.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a monodispersed product with uniform shape) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that replacement of the spouted bed granulation process with a vortex granulation process would change the basic principle under which Kono and Nioh was designed to operate.  In response to applicant’s argument, Kono is directed to fluidized bed granulation of urea and Bedetti teaches a suitable method of fluidized bed granulation for urea.  Modification of Kono to include an alternate granulation method is a substitution of one equivalent process for another and would not change the basic principle of the reference.  
Applicant argues the dependent claims are allowable because of their dependence upon an allowable base claim; however, this is not convincing as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712